OPINION — AG — THE AG IS OF THE OPINION, THEREFORE, THAT UNDER THE PROVISIONS OF ARTICLE VI, SECTION 6 OF THE OKLAHOMA CONSTITUTION, YOU, AS GOVERNOR ARE NOW AUTHORIZED TO APPOINT ONE MEMBER OF THE BOARD OF TRUSTEES OF THE TOWN OF THOMAS. THE AG IS OF THE FURTHER OPINION THAT SAID TRUSTEES, WOULD CONSTITUTE A MAJORITY OR QUORUM OF SAID THREE MEMBER BOARD, AND THAT HENCE SAID TWO MEMBERS COULD THEREON APPOINT THE THIRD MEMBER. THE MEMBER APPOINTED BY THE GOVERNOR SHOULD BE, AS AFOREMENTIONED, A RESIDENT OF A WARD OF THE TOWN WHICH IS NOT REPRESENTED BY THE PRESENT MEMBER. CITE: 11 Ohio St. 1961 23 [11-23](C), ARTICLE VI, SECTION 13 (FRED HANSEN)